Exhibit 10.9

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (“Agreement”) is made by and between Capital One
Financial Corporation, a Delaware corporation, on its own behalf and on behalf
of its affiliates and subsidiaries (collectively, “Capital One”) and
                                        , an individual residing
at                                          (“You”), and effective as of this
         day of             , 20     (“Effective Date”). In consideration of the
Company’s agreement and promise to provide You with access or continued access
to Confidential Information (as defined herein), access to customer and other
business relationships, and specialized training and opportunities, in addition
to Your employment or continued employment with Capital One, the additional
consideration set forth herein, and other mutual promises between the parties,
which You acknowledge to be good and sufficient consideration, it is agreed as
follows:

1. Covenant Not to Compete.

a. Legitimate Business Interest. You acknowledge and agree that Capital One has
multiple legitimate business interests in protecting its Confidential
Information and Trade Secrets, as well as its customer and other business
relationships, and that the Non-Competition Covenant set forth in Paragraph 1(c)
is narrowly tailored to protect Capital One’s legitimate business interests.
“Confidential Information” means information, knowledge, data, specialized
training, or other information that derives actual or potential value from the
fact that it is not generally known to members of the general public, which
concerns the business or affairs of Capital One or Capital One’s customers.
“Trade Secret” means information, including but not limited to, a model,
formula, pattern, compilation, program, device, method, technique, or process,
that: (a) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. Confidential Information includes, but is not limited to,
Capital One’s Trade Secrets. You acknowledge and agree that Capital One has
taken reasonable measures to preserve the secrecy of its Confidential
Information and Trade Secrets.

b. Access and Exposure to Confidential Information. During Your employment, and
further in consideration for the Non-Competition Covenant set forth in Paragraph
1(c), Capital One has provided or will provide You with Trade Secrets and other
Confidential Information regarding Capital One’s operations, methods, plans
and/or strategies, among other things, which, if not maintained in confidence,
will threaten Capital One’s competitive advantage over those who do not know it
and will cause immediate, substantial and irreparable harm to Capital One’s
business interests.

c. Non-Competition Covenant. For two years following Your Termination Date (the
“Non-Competition Period”), You shall not, within the Restricted Area, provide to
any entity services (i) that are the same as or substantially similar to those
You performed for Capital One during the twenty four (24) month period prior to
Your Termination Date (the “Look-Back Period”), and (ii) that compete with any
business for which You performed such services during the Look-Back Period.
“Termination Date” means the date on which Your employment with Capital One
ends, whether voluntarily or involuntarily. The restrictions of this
Non-Competition Covenant apply to all activity performed throughout the United
States (the “Restricted Area”). You acknowledge and agree that, in light of
Capital One’s nation-wide business activities and Your work on such nation-wide
activities, this geographic scope is narrowly tailored to protect Capital One’s
legitimate business interests.

2. Payments during Non-Competition Period.

a. Calculation of Incentive Payment. Subject to Paragraphs 2(b), 4, 8, and 10,
and in consideration for the Non-Competition Covenant set forth in Paragraph
1(c), Capital One shall (i) pay You fifteen (15) percent of Your Target Total
Compensation for each eligible year of the Non-Competition Period, and
(ii) reimburse You for the employer portion of Your health care premium
payments, along with the 2% administrative fee for continued health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA), at the level of coverage in effect at your Termination Date for a
period not to exceed eighteen (18) months from your Termination Date
(collectively the “Incentive Payment”). You will not be eligible for these



--------------------------------------------------------------------------------

health insurance premium payments if you fail to enroll in COBRA or if you
become eligible to receive, or begin receiving, health care coverage from
another employer or party. If Your employment is terminated by Capital One for
any reason other than Your death, Disability or for Cause, one-half of the
Incentive Payment (but in no event more than the amount specified in Treasury
Regulation section 1.409A-1(b)(9)(iii)(A) as of the Termination Date) shall be
paid to You in a lump sum within 30 days following the end of the
Non-Competition Period, and the balance of the Incentive Payment shall be paid
to You in a lump sum within 60 days following Your Termination Date. If You
voluntarily terminate Your employment with Capital One, and are eligible to
receive an Incentive Payment for the second year of Your Non-Competition Period
subject to Paragraphs 2(b), 4, 8 and 10, the Incentive Payment shall be paid to
You in a lump sum within 30 days following the end of the Non-Competition
Period. Capital One reserves the right to withhold from such amounts all
applicable international, federal, state and local taxes. “Target Total
Compensation” shall mean the cash value of all target amounts designated as
being part of the Executive’s annual compensation by the Company in the most
recent Total Compensation Statement (or any similar document setting forth the
Executive’s total annual compensation) for the Performance Year in which Your
Termination Date occurs. Target Total Compensation shall not include retention
awards, spot bonus awards, sign-on bonuses, special equity awards, the value of
Company provided benefits, pay associated with perquisites or relocation, and
other bonuses and incentives not communicated as part of the Executive’s target
total annual compensation as set forth in their Total Compensation Statement.
“Performance Year” shall mean the 12-month period of time over which an
Executive’s Target Total Compensation is calculated, as designated by the
Company.

b. Criteria for Incentive Payment. Except as provided in Paragraphs 4, 8 and 10,
and subject to this Paragraph 2(b), if Your employment is terminated by Capital
One for any reason other than Your death, Disability or for Cause, You shall
receive an Incentive Payment. Except as provided in Paragraphs 4, 8 and 10, and
subject to this Paragraph 2(b), if You voluntarily terminate your employment
with Capital One for any reason, You shall receive an Incentive Payment only for
the second year of Your Non-Competition Period (beginning after the first
anniversary of Your Termination Date). Your receipt of an Incentive Payment is
expressly conditioned on Your full compliance with all of the terms of this
Agreement. If, and to the extent that, You otherwise are entitled to receive any
severance-type payments during the Non-Competition Period under any separate
plan, arrangement or agreement (such as an employment agreement or a severance
plan, arrangement or agreement) then to the extent provided for under such plan,
arrangement or agreement, the Incentive Payments under this Agreement shall
offset amounts payable under such separate plan, arrangement or agreement;
provided, however, that no benefits will be payable under this Agreement if
benefits are payable to you under a Change of Control Employment Agreement, if
applicable. “Cause” means (i) a material breach of any of the provisions of this
Agreement; (ii) willful and serious misconduct in the performance of Your duties
including, without limitation, theft, falsification of documents, mistreatment
of other employees, violence, drug or alcohol abuse in the workplace, conduct
that violates Capital One’s policies against discrimination and/or harassment,
and serious acts of insubordination; (iii) a material or repeated violation of
any code of conduct, business, compliance, or risk policy or standard of ethics
generally applicable to all associates or to associates of Your level at Capital
One; (iv) failure to substantially perform Your duties as an employee of Capital
One (other than as a result of physical or mental illness or injury), and Your
continued failure to substantially perform, as determined by Capital One, for at
least fifteen (15) days after written demand from Capital One for substantial
performance that specifically identifies the manner in which Capital One expects
You to improve Your performance; or (v) conviction of a felony, or other serious
crime involving moral turpitude or breaches of the duties of honesty, fiduciary
duty, and/or good faith. “Disability” means Your inability to perform the
essential functions of Your position due to a medically determinable physical or
mental impairment which continues for a period of at least 6 consecutive months
or for more than 120 days out of any consecutive 360 day period.

c. Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, Incentive Payments, pursuant to this Paragraph 2, to the extent of
payments made from Your Termination Date through March 15 of the calendar year
following such Termination Date, are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus are
payable pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations. To the extent such severance
payments are made following said March 15, they are intended to constitute
separate payments for purposes of Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations to the maximum extent permitted by said provision, with any excess
amount being regarded as subject to the distribution requirements of
Section 409A(a)(2)(A) of the Internal Revenue Code, including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
be delayed until six (6) months after separation from service if you are a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service.



--------------------------------------------------------------------------------

3. Consideration. As additional consideration for executing this Agreement, You
shall receive one thousand dollars ($1000.00), less applicable tax withholdings,
which amount shall be paid as soon as practicable after You return a signed copy
of this Agreement to Capital One.

4. Waiver of Non-Competition Covenant. At its sole election, Capital One may
waive the Non-Competition Covenant set forth in Paragraph 1(c) in whole or in
part if it determines that its enforcement is not required to protect its
legitimate business interests. Any and all such waivers shall be in writing.
Capital One will advise you in writing if it determines that a waiver is
appropriate either during your employment or no later than thirty (30) days
following Your Termination Date. You shall not receive the Incentive Payment for
any portion of the Non-Competition Period in which Capital One waives the
Non-Competition Covenant in whole or in part.

5. Compliance Information and Review. During the Non-Competition Period, You
agree to notify Capital One in writing of the identity of any prospective
employer or business opportunity on whose behalf you intend to perform services
during the Non-Competition Period, together with a brief description of your
intended functions, prior to accepting such employment or business opportunity.
From time to time during the Non-Competition Period, Capital One may also
request information from you to permit it to determine whether You are otherwise
in compliance with this Agreement. You agree to provide timely, complete and
accurate information responsive to all such requests within five (5) business
days after receiving such a request. You also hereby authorize Capital One to
contact Your future employers and other persons and entities with whom You
engage in any business relationship during the Non-Competition Period to confirm
Your compliance with this Agreement, or to communicate your obligations under
this Agreement.

6. Reasonableness. You acknowledge that the restrictions set forth in this
Agreement are necessary and reasonable to protect Capital One’s legitimate
business interests, most notably safeguarding its Confidential Information and
Trade Secrets, and protecting its business relationships. You agree that, if
Your employment with Capital One terminates, You will be able to earn a
livelihood without violating this Agreement, including, without limitation, the
Non-Competition Covenant set forth in Paragraph 1(c).

7. Irreparable Harm; Injunctive Relief. You acknowledge and agree that Your
violation of any provision of this Agreement will cause immediate, substantial
and irreparable harm to Capital One which cannot be adequately redressed by
monetary damages alone. In the event of Your violation or threatened violation
of any provision of this Agreement, You agree that Capital One, without limiting
any other legal or equitable remedies available to it, shall be entitled to
equitable relief, including, without limitation, temporary, preliminary and
permanent injunctive relief, return of property, and specific performance, from
any court of competent jurisdiction, as provided in Paragraph 13.

8. Repayment of Consideration; Attorneys’ Fees and Costs. You understand and
agree that any actual or threatened action by you in violation of this Agreement
shall void Capital One’s obligations to You for any Incentive Payment or other
consideration provided for under this Agreement and shall require that You
immediately forfeit or repay, as the case may be, all amounts paid to You under
this Agreement, in addition to any other damages or relief to which Capital One
may be entitled. If You breach this Agreement, then You shall pay to Capital One
all of its costs and expenses, including without limitation reasonable
attorneys’ fees, incurred by Capital One in successfully enforcing the terms of
this Agreement.

9. Employment At Will. You and Capital One acknowledge that You are, or will be,
employed by Capital One as an “at will” employee. Nothing in this Agreement
shall be construed to create a contract of employment or modify Your employment
“at will” status.

10. Court’s Right to Modify Restriction. The parties agree that if at the time
enforcement is sought, a court of competent jurisdiction adjudges any terms of
any provision of this Agreement to be void, invalid, or unenforceable, including
without limitation portions of the Non-Competition Covenant contained in
Paragraph 1(c) above, such court may modify or reform such provision so that it
is enforceable to the fullest extent permitted by applicable law, or if such
modification or reformation is not possible, shall sever the unenforceable
portion of the provision, and enforce the remaining provisions of the Agreement,
which shall remain in full force and effect. If a



--------------------------------------------------------------------------------

court of competent jurisdiction determines that the Non-Competition Covenant is
void, invalid, or unenforceable, or if it amends or severs it, Capital One shall
have no obligation to make the Incentive Payment described in Paragraph 2(a)
during any period in which the court determines that the Non-Competition
Covenant shall not be in full effect.

11. Successors and Assigns. The rights and obligations under this Agreement are
personal to You and cannot be assigned to any party. This Agreement and all
promises made herein shall survive the execution of this Agreement and shall be
binding upon and inure to the benefit of Capital One’s successors and assigns
without further consent.

12. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the headquarters of Capital One, the Commonwealth of
Virginia, without regard to its principles of conflicts of law.

13. Personal Jurisdiction/Venue. Capital One and You hereby consent and submit
to the personal jurisdiction and venue of any state or federal court located in
any city or county where Capital One has offices within the Commonwealth of
Virginia for resolution of any and all claims, causes of action or disputes
arising out of or related to this Agreement.

14. Entire Agreement; Integration. This Agreement represents the entire
agreement between the parties relating to restrictions placed upon You with
respect to providing services (i) that are the same as or substantially similar
to those You performed for Capital One during the Look-Back Period, and
(ii) that compete with any business for which You performed such services during
the Look-Back Period. This Agreement supersedes any and all prior agreements,
arrangements and understandings, either oral or written, with respect to such
restrictions between Capital One and You, as of the Effective Date. This
Agreement does not supersede, but rather supplements, any written policies of
Capital One generally applicable to employees of Capital One respecting the
treatment of Confidential Information and Work Product and any Change of Control
Employment Agreement or other severance plan, arrangement or agreement
applicable to You. This Agreement may be modified only by a writing signed by
the party to be bound.

15. Notices. All requests, notices and other communications required or
permitted to be given under this Agreement shall be in writing. Delivery thereof
shall be deemed to have been made when such notice shall have been either
(i) duly mailed by first-class mail, postage prepaid, return receipt requested,
or any comparable or superior postal or air courier service then in effect, or
(ii) transmitted by hand delivery, telegram, telex, telecopier or facsimile
transmission, to the party entitled to receive the same at the address indicated
below or at such other address as such party shall have specified by written
notice to the other party hereto given in accordance herewith or, if you are
still employed by Capital One, at your interoffice address or electronic mail
address at Capital One:

If to you:

To the most recent address on record with Capital One.

If to Capital One:

Non-Competition Program Administrator

Capital One Financial Corporation

15000 Capital One Drive

Richmond, Virginia 23238

16. Headings. The headings in this Agreement are included for convenience only
and shall not constitute a part of the Agreement nor shall they affect its
meaning, construction or effect.

17. Consultation with Counsel. You are advised and encouraged to consult with
independent legal counsel before executing this Agreement.



--------------------------------------------------------------------------------

THE PARTIES have read this Agreement, understand it, and accept all of its
terms:

 

Employee     Capital One Financial Corporation

 

   

 

Signature     Signature

 

   

 

Title     Title

 

    Print Name    